DETAILED ACTION

In the reply filed 8/11/2021, all previously pending claims are cancelled, and new claims 21-26 are presented. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites: “each freewheel turning in one direction due to a corresponding one-way bearing”. The limitation is not understood, as the freewheels and one-way bearings appear to correspond to the same element(s) 10; see page 6 of Applicant’s reply 8/11/2021. The claim 

Allowable Subject Matter
Claims 21-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record anticipates or renders obvious the subject matter of claim 21 (and subsequent dependent claims).  Specifically, none of the prior art teaches the claimed configuration of chains, cogwheels, arms, and generators, adapted to act as a shock absorber.  To modify any of the art of record to arrive at the claimed invention would be unobvious and improper hindsight.

Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered. 
The Examiner agrees that substituting “one-way bearing” in place of “freewheel” does not introduce new matter (see page 6 of Applicant’s reply), and the amendments to the specification are acceptable. 
The Examiner thanks the Applicant for the submission of the new claims which utilize consistent terminology and, overall, render greater clarity. Claims 21-25 have been indicated allowable, and Claim 26 has an instance of indefiniteness (see above for full discussion).
The drawings submitted 8/11/2021 are acknowledged.  The new drawings are acceptable; the previously applied objection to the drawings is accordingly withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMMA K FRICK/            Primary Examiner, Art Unit 3618